DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 7 November 2019 has been accepted and entered.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 8, and 15, Pogue et al. (US 2014/0114150 A1, cited by Applicant) discloses a multispectral sensor (abstract, 116) comprising a series of filters alternatively placed before a detector (par. [0032]), wherein the detector detects Cherenkov radiation (par. [0041]), wherein the detector may be a photomultiplier. Pogue does not appear to disclose or reasonably suggest the claimed arrangement comprising first and second optical bandpass filters and first and second silicon multiplier photodetectors, configured to receive first and second ranges of Cherenkov (or Cerenkov) radiation, as claimed.
Claims 2-7, 9-14, and 16-18 are allowable for reasons of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        15 June 2021